ORDER

SCHALL, Circuit Judge.
The parties respond to the court’s order directing Warehime to show cause why his appeal should not be dismissed as premature. The court considers whether Warehime’s appeal should be dismissed.
We conclude that Warehime’s appeal was premature because he submitted his notice of appeal prior to the issuance of a *454final judgment. We note that Warehime has since filed a timely appeal, 03-7111.*
Accordingly,
IT IS ORDERED THAT:
(1) The appeal (03-7084) is dismissed.
(2) Each side shall bear its own costs.

 Briefing in 03-7111 will proceed in conformance with the Federal Rules of Appellate Procedure and the rules of this court.